The trial court's ruling seems to me to have been too well supported to be reversed as erroneous, for it was in conformity with the opinion of this court expressed in Coburn v. Harris,58 Md. 87, and with the general rule governing application of limitations to second suits after dismissal, nonsuit, or abatement of previous suits. Wood, Limitations, sec. 293;Willard v. Wood, 164 U.S. 502, 523, 17 S. Ct. 176, 41 L. Ed. 531;Alexander v. Pendleton, 8 Cranch 462, 470, 3 L. Ed. 624; Tracyv. Queen City Fire Ins. Co., 132 La. 610, 61 So. 687. It would be better, on an affirmance of a dismissal for want of jurisdiction on one side of the court, to remand the case in order to afford opportunity for a transfer of it, uninterrupted, *Page 350 
under article 75, sec. 124, of the Code. Martin Fertilizer Co.v. Thomas  Co., 135 Md. 633, 109 A. 458; Maryland Hotel Co. v.Baltimore Engraving Co., 92 Md. 710, 725, 48 A. 716.